DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 3/29/22 has been entered.  Claims 7 and 20 are canceled.  Claim 21 is added.  Claims 1- 6, 8- 19 and 21 are being addressed by this Action.
Specification
The amendment to the Specification filed 3/15/22 is accepted.
Terminal Disclaimer
The terminal disclaimer filed on 3/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patents Nos. US 10,130,459 B2 and US 10,292,806 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark A. Kilgore on 4/06/22.
The application has been amended as follows: 
15. (Currently Amended) The medical device of claim 13, wherein upon implantation, a host derived water-based composition adheres to the first surface texture or second surface texture, and a host derived lipid-based composition adheres to the first surface texture or second surface texture, provided that the host derived water-based and lipid-based compositions occupy different surface textures.
Reasons for Allowance
Claims 1- 6, 8- 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a medical device for contacting tissue comprising: a substrate having a first side and an opposing second side; the first side having a first microstructured surface, the first microstructured surface comprising a first surface texture and a second surface texture wherein the second surface texture is disposed hierarchically on the first surface texture, the first surface texture having a plurality of first microfeatures with a pitch between adjacent first microfeatures ranging from 1 micron to 500 microns, the second surface texture having a plurality of second microfeatures having physical dimensions smaller than the plurality of first microfeatures, and wherein the first microstructured surface is configured to generate an adhesion to tissue; the opposing second side having a second microstructured surface, the second microstructured surface comprising a third surface texture configured to generate a superhydrophobic surface.  See applicant’s Remarks, filed 3/15/22 regarding filing the above-mentioned Terminal Disclaimer.

Regarding claims 17, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the first surface texture and second surface texture cooperate such that a shear force exceeding 50 grams per square centimeter as tested by the moist meat shear force test is required to translate the device relative to the contacting tissue.  See applicant’s Remarks, filed 3/15/22 regarding incorporating allowable subject matter of canceled claim 20.
Regarding claim 21, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the first side is capable of creating a shear force exceeding 50 grams per square centimeter as tested by the moist meat shear force test to translate the device relative to the tissue.  See applicant’s Remarks, filed 3/15/22 regarding incorporating allowable subject matter of canceled claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/           Examiner, Art Unit 3771               

/WADE MILES/           Primary Examiner, Art Unit 3771